107 F.3d 2
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.In re CHARLES STREET, IND., Debtor.CHARLES STREET INC. and Joseph Fischer, The Sole EquitySecurity Holder of the Debtor, Appellants,v.BACKENROTH & GROSSMAN, Esqs., Appellees.
No. 96-5109.
United States Court of Appeals,
Second Circuit.
Dec. 23, 1996.

APPEARING FOR APPELLANT:  Joseph Fischer, New York, N.Y.
APPEARING FOR APPELLEE:  Backenroth & Grossman, New York, N.Y.
S.D.N.Y.
SANCTIONED.
Before FEINBERG, LEVAL and PARKER, Circuit Judges.


1
As a sanction for his frivolous motion to stay the decision of the district court pending appeal, the court orders that Joseph Fischer shall pay double costs, and attorney's fees of $300 to Backenroth & Grossman, Esqs.